Title: Washington’s Sentiments on a Peace Establishment, 1 May 1783
From: Washington, George
To: 


                  
                     Newburgh May 1st 1783
                  
                  A Peace Establishment for the United States of America may in my opinion be classed under four different heads Vizt.
                  First.  A regular and standing force, for Garrisoning West Point & such other Posts upon our Northern, Western, and Southern Frontiers, as shall be deemed necessary to awe the Indians, protect our Trade, prevent the encroachment of our Neighbours of Canada and the Florida’s, and guard us at least from surprizes; Also for security of our Magazines.
                  Secondly.  A well organized Militia; upon a Plan that will pervade all the States, and introduce similarity in their Establishment Manœuvres, Exercise and Arms.
                  Thirdly.  Establishing Arsenals of all kinds of Military Stores.
                  Fourthly:  Accademies, one or more for the Instruction of the Art Military; particularly those Branches of it which respect Engineering and Artillery, which are highly essential, and the knowledge of which, is most difficult to obtain.  Also Manufactories of some kinds of Military Stores.
                  Upon each of these, and in the order in which they stand, I shall give my sentiments as concisely as I can, and with that freedom which the Committee have authorized.
                  Altho’ a large standing Army in time of Peace hath ever been considered dangerous to the liberties of a Country, yet a few Troops, under certain circumstances, are not only safe, but indispensably necessary.  Fortunately for us our relative situation requires but few.  The same circumstances which so effectually retarded, and in the end conspired to defeat the attempts of Britain to subdue us, will now powerfully tend to render us secure.  Our distance from the European States in a great degree frees us of apprehension, from their numerous regular forces and the Insults and dangers which are to be dreaded from their Ambition.
                  But, if our danger from those powers was more imminent, yet we are too poor to maintain a standing Army adequate to our defence, and was our Country more populous & rich, still it could not be done without great oppression of the people.  Besides, as soon as we are able to raise funds more than adequate to the discharge of the Debts incurred by the Revolution, it may become a Question worthy of consideration, whether the surplus should not be applied in preparations for building and equipping a Navy, without which, in case of War we could neither protect our Commerce, nor yield that Assistance to each other, which, on such an extent of Sea-Coast, our mutual Safety would require.
                  Fortifications on the Sea Board may be considered in two points of view, first as part of the general defence, and next, as securities to Dock Yards, and Arsenals for Ship Building, neither of which shall I take into this plan; because the first would be difficult, if not, under our circumstances, impracticable; at any rate amazingly expensive.  The other, because it is a matter out of my line, and to which I am by no means competent, as it requires a consideration of many circumstances, to which I have never paid attention.
                  The Troops requisite for the Post of West Point, for the Magazines, and for our Northern, Western and Southern Frontiers, ought, in my opinion, to amount to 2631. officers of all denominations included; besides the Corps of Invalids.  If this number should be thought large, I would only observe; that the British Force in Canada is now powerful, and, by report, will be increased; that the frontier is very extensive; that the Tribes of Indians within our Territory are numerous, soured and jealous; that Communications must be established with the exterior Posts; And, that it may be policy and œconomy, to appear respectable in the Eyes of the Indians, at the Commencement of our National Intercourse and Traffic with them.  In a word, that it is better to reduce our force hereafter, by degrees, than to have it to increase after some unfortunate disasters may have happened to the Garrisons; discouraging to us, and an inducement to the Enemy to attempt a repetition of them.
                  Besides these Considerations, we are not to forget, that altho’ by the Treaty, half the Waters, and the free Navigation of the Lakes appertain to us, yet, in Case of a rupture with Great Britain we should in all probability, find little benefits from the Communications with our upper Posts, by the Lakes Erie and Ontario; as it is to be presumed, that the Naval superiority which they now have on those Waters, will be maintained.  It follows as a Consequence then, that we should open new or improve the present half explored Communications with Detroit and other Posts on the Lakes, by the Waters of the Susquehannah Potowmack or James River, to the Ohio, from whence, with short Portages several Communications by Water may be opened with Lake Erie.  To do which, Posts should be established at the most convenient places on the Ohio.  This would open several doors for the supply of the Garrisons on the Lakes; and is absolutely necessary for such others as may be tho’t advisable to establish upon the Mississippi.  The Ohio affording the easiest, as well as the safest Route to the Illinois settlements, and the whole Country below on the Mississippi, quite to our Southern boundary.
                  To protect the Peltry and Fur Trade, to keep a watch upon our Neighbours, and to prevent their encroaching upon our Territory undiscovered, are all the purposes that can be answered by an extension of our Posts, at this time, beyond Detroit, to the Northward or Westward: but, a strong Post on the Scioto, at the carrying place between it and the River Sandusky, which empties into Lake Erie, mentioned in Hutchins’s Description of that Country Page 24, and more plainly pointed out by Evans’s Map, is indispensably necessary for the security of the present Settlers, and such as probably, will immediately settle within those Limits.  And by giving security to the Country and covering its Inhabitants, will enable them to furnish supplies to the Garrisons Westward  & Northward of these settlements, upon moderate and easy Terms.
                  The 2,631 Men beforementioned, I would have considered to all Intents and purposes as Continental Troops; looking up to Congress for their Orders, their pay, and supplies of every kind.  The Infantry of which, being 1908 and, composing four Regiments may be thrown into the following disposition.
                     
                  Establishment & Disposition of four Regts of Infantry 1908 Men including Officers.
                  Disposition.OfficersNon Comd officersCommissionedStaffSergt MajorQr Mr SergtDrum MajorFife MajorSergeantsDrum & fifesRank & FileTotalColonelLt ColonelMajorCaptainsLieutsEnsignsChaplainAdjutantP.MasterQr MasterSurgeonMatePenobscot or St Croix or both 133311196150North End of Lake Champlain114441111111128200Connecticut River near the 45th degree112130Ticonderoga11120Establishment & Strength11188811111111112416400477.Niagara11333111111196150Oswego112130Fort Erie No. end of Lake Erie11120Detroit133311196150Streights between Lakes Huron & Superior1113250Establishment & Strength.11188811111111112416400477.Fort Pitt112130Mouth of the Scioto11120Portage between Scioto & Sandusky11333111111196150Mouth of Kentucky or the Rapids112130Mouth of the Ohio or near it11120Height at the mouth of the River Illinois133311196150Establishment & Strength.11188811111111112416400477.To be disposed, as those who are best acquainted with the Frontiers of the Carolinas & Georgia may direct.11188811111111112416400477 Establishment & Strength of 4 Regt4443232324444444444966416001908
						Not having that particular knowledge of the situation of the Southern and Western Boundaries of the Carolinas and Georgia, which is necessary to decide on the Posts to be established in that District, the allotment of only one Regiment thereto, may be judged inadequate; should that be the case, a greater force may be established and sufficient allowance made them.
                  The above establishment differs from our present one, in the following instances Vizt: The exclusion of the light Company and reducing a sergeant and 18 Privates from each of the Battalion Companies, and giving a Chaplain to each Regiment instead of a Brigade.  If it should be asked why the Reduction of Non Commisd Officers and Privates is made, while the Commissioned Officers remain the same?  It may be answered, that the number of Men which compose the Infantry, will be sufficient for my Calculation, and that the situation of our Frontiers renders it...convenient to divide them into so many Corps as have been mentioned, for the ease and propriety of Command.  I may also say, that in my Opinion, the number of our Commissioned Officers, has always been disproportionate to the Men.  And that in the detached State in which these Regiments must be employed, they cannot consistently with the good of Service be reduced.
                  It may also be observed, that in case of War and a necessity of assembling their Regiment in the Field, nothing more will be necessary, than to recruit 18 Men to each Compy and give the Regiment its flank Company.  Or if we should have occasion to add strength to the Garrisons, or increase the number of our Posts, we may augment 900 Men including Serjeants, without requiring more than the Officers of 4 Companies, or exceeding our present Establishment.  In short, it will give us a Number of Officers well skilled in the Theory and Art of War, who will be ready on any occasion, to mix and diffuse their knowledge of Discipline to other Corps, without that lapse of Time, which, without such Provision, would be necessary, to bring intire new Corps acquainted with the principles of it.
                  Besides the 4 Regiments of Infantry, one of Artillery will be indispensably necessary.  The Invalid Corps should also be retained.  Motives of humanity, Policy and justice will all combine to prevent their being disbanded.  The numbers of the last will, from the nature of their composition, be fluctuating and uncertain.  The establishment of the former will be as follows, Vizt.
                  
                      Establishment for One Regiment of Artillery.			Officers.CommissionedStaffNon CommissionedColonel				Lieut ColonelMajorCaptainsCaptn Lieuts.1st Lieutenants2d LieutenantsChaplainAdjutantPay MrQur MasterSurgeonMateSerjt MajorQur M SerjeantDrum MajorFife MajorSerjeantsCorporalsBombadiersGunnersDrums & fifesMatrossesTotal1111010103011111111116060606020390723.To this Regiment of Artillery should be annexed 50 or 60 Artificers, of the various kinds which will be necessary, who may be distributed in equal numbers into the different Companies and being part of the Regiment, will be under the direction and Command of the Commanding Officer, to be disposed into different services as Circumstances shall require.  By thus blending Artificers with Artillery, the expence of Additional Officers will be saved; and they will Answer all the purposes which are to be expected from them, as well as if formed into a distinct Corps.
                  The Regiment of Artillery, with the Artificers, will furnish all the Posts in which Artillery is placed, in proportionate numbers to the Strength and importance of them.  The residue, with the Corps of Invalids, will furnish Guards for the Magazines, and Garrison West Point.  The importance of this last mentioned Post, is so great, as justly to have been considered, the key of America; It has been so pre-eminently advantageous to the defence of the United States, and is still so necessary in that view, as well as for the preservation of the Union, that the loss of it might be productive of the most ruinous Consequences.  A Naval superiority at Sea and on Lake Champlain, connected by a Chain of Posts on the Hudson River, would effect an entire separation of the States on each side, and render it difficult, if not impracticable for them to co-operate.
                  Altho’ the total of the Troops herein enumerated does not amount to a large number, yet when we consider their detached situation, and the extent of Country they are spread over: the variety of objects that are to be attended to, and the close inspection that will be necessary to prevent abuses or to correct them before they become habitual; not less than two General Officers in my opinion will be competent to the Duties to be required of them.  They will take their Instructions from the Secretary at War, or Person acting at the Head of the Military Department, who will also assign them their respective and distinct Districts.  Each should twice a Year visit the Posts of his particular District, and notice the Condition they are in, Inspect the Troops, their discipline and Police, Examine into their Wants, and see that strict justice is rendered them and to the Public, they should also direct the Colonels, at what intermediate Times they shall perform the like duties at the Posts occupied by the Detachments of their respective Regiments.  The visiting General ought frequently, if not always, to be accompanied by a Skillful Engineer, who should point out such alterations and improvements as he may think necessary from time to time, for the defence of any of the Posts; which, if approved by the General, should be ordered to be carried into execution.
                  Each Colonel should be responsible for the Administration of his Regiment; and when present, being Commanding Officer of any Post, which is occupied by a Detachment from his Regt, he may give such directions as he may think proper, not inconsistent with the Orders of his Superior Officer, under whose general superintendence the Troops are.  He will carefully exact Monthly Returns from all detachments of his Regiment; and be prepared to make a faithful report of all occurrences, when called upon by the General officer in whose Department he may be placed and whose instructions he is at all times to receive and obey.  These Returns and Reports, drawn into a General one, are to be transmitted to the Secretary at War, by the visiting General, with the detail of his own proceedings, remarks and Orders.
                  The three Years Men now in service will furnish the proposed Establishment, and from these, it is presumed, the Corps must in the first Instance be composed.  But as the pay of an American Soldier is much greater than any other we are acquainted with; and as there can be little doubt of our being able to obtain them in time of Peace, upon as good Terms as other Nations, I would suggest the propriety of inlisting those who may come after the present three years Men, upon Terms of similarity with those of the British, or any other the most liberal Nations.
                  When the Soldiers for the War have frolicked a while among their friends, and find they must have recourse to hard labour for a livelyhood, I am persuaded numbers of them will reinlist upon almost any Terms.  Whatever may be adopted with respect to Pay, Clothing and Emoluments, they should be clearly and unequivocally expressed and promulgated, that there may be no deception or mistake.  Discontent, Desertion and frequently Mutiny, are the natural consequences of these; and it is not more difficult to know how to punish, than to prevent these inconveniencies, when it is known, that there has been delusion on the part of the Recruiting Officer, or a breach of Compact on the part of the public.  The pay of the Battalion Officer’s is full low, but those of the Chaplain, Surgeon and Mate are too high; and a proper difference should be made between the Non-Commissioned Officers (serjeants particularly) and Privates, to give them that pride and consequence which is necessary to Command.
                  At, or before the Time of discharging the Soldiers for the War, the Officers of the Army may signify their wishes either to retire, upon the Half pay, or to continue in the service; from among those who make the latter choice, the number wanted for a Peace Establishment may be selected; and it were to be wished, that they might be so blended together from the Several Lines, as to remove, as much as possible, all Ideas of State distinctions.
                  No Forage should be allowed in time of Peace to Troops in Garrison, nor in any circumstances, but when actually on a March.
                  Soldiers should not be inlisted for less than three Years, to commence from the date of their attestations; and the more difference there is in the commencement of their terms of Service, the better; this Circumstance will be the means of avoiding the danger and inconvenience of entrusting any important Posts to raw Recruits unacquainted with service.
                  Rum should compose no part of a Soldier’s Ration; but Vinegar in large quantities should be issued.  Flour or Bread, and a stipulated quantity of the different kinds of fresh or Salted Meat, with Salt, when the former is Issued, is all that should be contracted for.
                  Vegetables they can, and ought to be compelled to raise.  If spruce, or any other kind of small Beer, could be provided, it ought to be given gratis, but not made part of the Compact with them.  It might be provided also, that they should receive one or two days fish in a Week, when to be had; this would be a saving to the public, (the Lakes and most of the Waters of the Ohio & Mississippi abounding with Fish) and would be no disservice to the Soldier.
                  A proper recruiting fund should be established; from which the Regiment may always be kept complete.
                  The Garrisons should be changed as often as it can be done with convenience; long continuance in the same place is injurious.  Acquaintances are made, Connections formed, and habits acquired, which often prove very detrimental to the service.  By this means, public duty is made to yield to interested pursuits, and real abuses are the Result.  To avoid these Evils, I would propose, that there should be a change made in every Regiment once a Year, and one Regiment with another every two Years.
                  An Ordinance for the service of Troops in Garrison, should be annexed to our present Regulations for the order & discipline of the Army.  The latter should be revised, corrected & enlarged so as to form a Basis of Discipline under all circumstances for Continental Troops, and, as far as they will apply, to the Militia also: that one uniform system may pervade all the States.
                  As a peace establishment may be considered as a change in, if not the Commencement of our Military system, it will be the proper time, to introduce new and beneficial regulations, and to expunge all customs, which from experience have been found unproductive of general good.  Among the latter I would ask, if promotion by Seniority is not one?  That it is a good general rule admits of no doubt, but that it should be an invariable one, is in my opinion wrong.  It cools, if it does not destroy, the incentives to Military Pride and Heroic Actions.  On the one hand, the sluggard, who keeps within the verge of his duty, has nothing to fear.  On the other hand, the enterprising Spirit has nothing to expect.  Whereas, if promotion was the sure reward of Merit, all would contend for Rank and the service would be benefited by their Struggles for Promotion.  In establishing a mode by which this is to be done, and from which nothing is to be expected, or apprehended, either from favour or prejudice, lies the difficulty.  Perhaps, reserving to Congress the right inherent in Sovereignties, of making all Promotions, A Board of superior Officers, appointed to receive and examine the claims to promotions out of common course, of any Officer, whether founded on particular merit, or extra service, and to report their opinion thereon to Congress; might prove a likely means of doing justice.  It would certainly give a Spur to Emulation, without endangering the rights, or just pretentions of the Officers.
                  Before I close my observations under this head, of a regular force, and the Establishment of Posts, it is necessary for me to observe, that, in fixing a Post at the North End of Lake Champlain I had three things in view.  The Absolute Command of the entrance into the Lake from Canada.  A cover to the Settlements on the New Hampshire Grants and the prevention of any illicit intercourse thro’ that Channel.  But, if it is known, or should be found, that the 45th Degree crosses the Lake South of any spot which will command the entrance into it, the primary object fails; And it then becomes a question whether any place beyond Ticonderoga or Crown Point is eligible.
                  Altho’ it may be somewhat foreign to, and yet not altogether unconnected with the present subject, I must beg leave, from the importance of the object, as it appears to my mind, and for the advantages which I think would result from it to the United States, to hint, the propriety of Congress taking some early steps, by a liberal treatment, to gain the affections of the French settlements of Detroit, those of the Illinois and other back Countries.  Such a measure would not only hold out great encouragement to the Inhabitants already on those lands, who will doubtless make very useful and valuable subjects of the United States; but would probably make deep and conciliatory impressions on their friends in the British settlements, and prove a means of drawing thither great numbers of Canadian Emigrants, who, under proper Regulations and establishments of Civil Government, would make a hardy and industruous race of Settlers on that Frontier; and who, by forming a barrier against the Indians, would give great security to the Infant settlement, which, soon after the close of the War, will probably be forming in the back Country.
                  I come next in the order I have prescribed myself, to treat of the Arrangements necessary for placing the Militia of the Continent on a respectable footing for the defence of the Empire and in speaking of this great Bulwark of our Liberties and independence, I shall claim the indulgence of suggesting whatever general observations may occur from experience and reflection with the greater freedom, from a conviction of the importance of the subject; being persuaded, that the immediate safety and future tranquility of this extensive Continent depend in a great measure upon the peace Establishment now in contemplation; and being convinced at the same time, that the only probable means of preventing insult or hostility for any length of time and from being exempted from the consequent calamities of War, is to put the National Militia in such a condition as that they may appear truly respectable in the Eyes of our Friends and formidable to those who would otherwise become our Enemies.
                  Were it not totally unnecessary and superfluous to adduce arguments to prove what is conceded on all hands the Policy and expediency of resting the protection of the Country on a respectable and well established Militia, we might not only shew the propriety of the measure from our peculiar local situation, but we might have recourse to the Histories of Greece and Rome in their most virtuous and Patrioic ages to demonstrate the Utility of such Establishments.  Then passing by the Mercinary Armies, which have at one time or another subverted the liberties of allmost all the Countries they have been raised to defend, we might see, with admiration, the Freedom and Independence of Switzerland supported for Centuries, in the midst of powerful and jealous neighbours, by means of a hardy and well organized Militia.  We might also derive useful lessons of a similar kind from other Nations of Europe, but I believe it will be found, the People of this Continent are too well acquainted with the Merits of the subject to require information or example.  I shall therefore proceed to point out some general outlines of their duty, and conclude this head with a few particular observations on the regulation which I conceive ought to be immediately adopted by the States at the instance & recommendation of Congress.
                  It may be laid down, as a primary position, and the basis of our system, that every Citizen who enjoys the protection of a free Government, owes not only a proportion of his property, but even of his personal services to the defence of it, and consequently that the Citizens of America (with a few legal and official exceptions) from 18 to 50 Years of Age should be borne on the Militia Rolls, provided with uniform Arms, and so far accustomed to the use of them, that the Total strength of the Country might be called forth at a Short Notice on any very interesting Emergency, for these purposes they ought to be duly organized into Commands of the same formation; (it is not of very great importance, whether the Regiments are large or small, provided a sameness prevails in the strength and composition of them and I do not know that a better establishment, than that under which the Continental Troops now are, can be adopted.)  They ought to be regularly Mustered and trained, and to have their Arms and Accoutrements inspected at certain appointed times, not less than once or twice in the course of every year but as it is obvious, amongst such a Multitude of People (who may indeed be useful for temporary service) there must be a great number, who from domestic Circumstances, bodily defects, natural awkwardness or disinclination, can never acquire the habits of Soldiers; but on the contrary will injure the appearance of any body of Troops to which they are attached, and as there are a sufficient proportion of able bodied young Men, between the Age of 18 and 25, who, from a natural fondness for Military parade (which passion is almost ever prevalent at that period of life) might easily be enlisted or drafted to form a Corps in every State, capable of resisting any sudden impression which might be attempted by a foreign Enemy, while the remainder of the National forces would have time to Assemble and make preparations for the Field.  I would wish therefore, that the former, being considered as a denier resort, reserved for some great occasion, a judicious system might be adopted for forming and placing the latter on the best possible Establishment.  And that while the Men of this description shall be viewed as the Van and flower of the American Forces, ever ready for Action and zealous to be employed whenever it may become necessary in the service of their Country; they should meet with such exemptions, privileges or distinctions, as might tend to keep alive a true Military pride, a nice sense of honour, and a patriotic regard for the public.  Such sentiments, indeed, ought to be instilled into our Youth, with their earliest years, to be cherished and inculcated as frequently & forcibly as possible.
                  It is not for me to decide positively, whether it will be ultimately most interesting to the happiness and safety of the United States, to form this Class of Soldiers into a kind of Continental Militia, selecting every 10th 15th or 20th Man from the Rolls of each State for the purpose; Organizing, Officering and Commissioning those Corps upon the same principle as is now practiced in the Continental Army.  Whether it will be best to comprehend in this body, all the Men fit for service between some given Age and no others, for example between 18 and 25 or some similar description, or whether it will be preferable in every Regiment of the proposed Establishment to have one additional Company inlisted or drafted from the best Men for 3, 5, or 7 Years and distinguished by the name of the additional or light Infantry Company, always to be kept complete.  These Companies might then be drawn together occasionally and formed into particular Battalions or Regiments under Field Officers appointed for that Service.  One or other of these plans I think will be found indispensably necessary, if we are in earnest to have an efficient force ready for Action at a moments Warning.  And I cannot conceal my private sentiment, that the formation of additional, or light Companies will be most consistent with the genius of our Countrymen and perhaps in their opinion most consonant to the spirit of our Constitution.
                  I shall not contend for names or forms, it will be altogether essential, and it will be sufficient that perfect Uniformity should be established throughout the Continent, and pervade, as far as possible, every Corps, whether of standing Troops or Militia, and of whatever denomination they may be.  To avoid the confusion of a contrary practice, and to produce the happy consequences which will attend a uniform system of Service, in case Troops from the different parts of the Continent shall ever be brought to Act together again, I would beg leave to propose that Congress should employ some able hand, to digest a Code of Military Rules and regulations, calculated immediately for the Militia and other Troops of the United States: And as it should seem the present system, by being a little simplified, altered, and improved, might be very well adopted to the purpose; I would take the liberty of recommending, that measures should be immediately taken for the accomplishment of this interesting business, and that an Inspector General should be appointed to superintend the execution of the proposed regulations in the several States.
                  Congress having fixed upon a proper plan to be established, having caused the Regulations to be compiled, having approved, Printed and distributed them to every General Field Officer, Captain and Adjutant of Militia, will doubtless have taken care, that whenever the system shall be adopted by the States the encouragement on the one hand, and the fines and penalties on the other will occasion an universal and punctual compliance therewith.
                  Before I close my remarks on the establishment of our National Militia, which is to be the future guardian of those rights & that Independence, which have been maintain’d so gloriously, by the fortitude and perseverance of our Countrymen, I shall descend a little more minutely to the interior arrangements, and sum up what I have to say on this head with the following Positions.
                  1st That it appears to me extremely necessary there should be an Adjutant General appointed in each State, with such Assistants as may be necessary for communicating the Orders of the Commander in Chief of the State, making the details, collecting the Returns & performing every other duty incident to that Office.  A duplicate of the Annual Returns should always be lodged in the War Office by the 25th of Decr in every year, for the information of Congress; with any other reports that may be judged expedient.  The Adjutant Generals and Assistants to be considered as the deputies of the Inspector General, and to assist him in carrying the system of Discipline into effect.
                  2d That every Militia Officer should make himself acquainted with the plan of Discipline, within a limited time, or forfeit his Commission, for it is in vain to expect the improvement of the Men, while the Officers remain ignorant, which many of them will do, unless Government will make and enforce such a Regulation.
                  3dly That the formation of the Troops ought to be perfectly simple and entirely uniform, for example each Regiment should be composed of two Battalions, each Battalion to consist of 4 Companies and each Company as at present of 
                  1 Captain1 Lieutenant1 Ensign5 Sergeants3 Corporals2 Music65 PrivatesTwo Battalions should form a Regiment four Regts a Brigade and two Brigades a Division.  This might be the general formation: but as I before observed, I conceive it will be eligible to select from the district forming a Regiment, the flower of the young Men to compose an additional or light Company to every Regiment, for the purposes before specified, which undoubtedly ought to be the case unless something like a Continental Militia shall be instituted.  To each Division two Troops of Cavalry and two Companies of Artillery might also be annexed, but no Independent or Volunteer Companies foreign to the Establishment should be tolerated.
                  4thly It is also indispensable that such a proportion of the Militia (under whatever discription they are comprehended) as are always to be held in readiness for service, nearly in the same manner the Minute Men formerly were, should be exercised at least from 12 to 25 days in year, part of the time in Company, part in Battalion and part in Brigade, in the latter case, by forming a Camp, their Discipline would be greatly promoted, and their Ideas raised, as near as possible, to real service; Twenty five days might be divided thus, ten days for training in squads, half Companies and Companies, ten in Battalion and five in Brigade.
                  5thly While in the Field or on actual duty, there should not only be a Compensation for the time thus spent, but a full allowance of Provisions Straw, Camp Equipage &c.; it is also of so great consequence that there should be, a perfect similarity in the Arms and Accoutrements, that they ought to be furnished, in the first instance by the public, if they cannot be obtained in any other way, some kind of Regimentals or Uniform Clothing (however cheap or course they may be) are also highly requisite and should be provided for such occasions.  Nor is it unimportant that every Article should be stamped with the appearance of regularity; and especially that all the Articles of public property should be numbered, marked or branded with the name of the Regiment or Corps that they may be properly accounted for.
                  6thly In addition to the Continental Arsenals, which will be treated of under the next head.  Every State ought to Establish Magazines of its own, containing Arms, Accoutrements, Ammunion, all kinds of Camp Equipage and Warlike Stores, and from which the Militia or any part of them should be supplied whenever they are call’d into the Field.
                  7thly It is likewise much to be wished, that it might be made agreeable to Officers who have served in the Army, to accept Commands in the Militia; that they might be appointed to them so far as can be done without creating uneasiness and jealousy, and that the principle Characters in the Community would give a countenance to Military improvements, by being present at public reviews and Exhibitions, and by bringing into estimation amongst their fellow Citizens, those who appear fond of cultivating Military knowledge and who excel in the Exercise of Arms.  By giving such a tone to our Establishment; by making it universally reputable to bear Arms & disgraceful to decline having a share in the performance of Military duties; in fine, by keeping up in Peace "a well regulated, and disciplined Militia," we shall take the fairest and best method to preserve, for a long time to come, the happiness, dignity and Independence of our Country.
                  With regard to the third Head in Contemplation, to wit. the "Establishment of Arsenals of all kinds of Military Stores."  I will only observe, that having some time since seen a plan of the Secretary at War, which went fully into the discussion of this branch of Arrangement, and appeared (as well as I can, at this time recollect) to be in general perfectly well founded, little more need be said on the subject, especially as I have been given to understand the plan has been lately considerably improved and laid before Congress for their approbation; And indeed there is only one or two points in which I could wish to suggest any Alteration.
                  According to my recollection, five grand Magazines are proposed by the Secretary at War, one of which to be fixed at West Point.  Now, as West Point is considered not only by our selves, but by all who have the least knowledge of the Country, as a post of the greatest importance, as it may in time of Peace, from its situation on the Water be somewhat obnoxious to surprise or Coup de Main and as it would doubtless be a first object with any Nation which might commence a War against the United States, to seize that Post and occupy or destroy the Stores, it appears to me, that we ought particularly to guard against such an event, so far as may be practicable, and to remove some part of the Allurements to enterprise, by establishing the grand Arsenals in the Interior part of the Country, leaving only to West Point an adequate supply for its defence in almost any extremity.
                  I take the liberty also to submit to the consideration of the Committee, whether, instead of five great Arsenals, it would not be less expensive and equally convenient & advantageous to fix three general Deposits, one for the Southern, one for the Middle and one for the Eastern States, including New York, in each of which there might be deposited, Arms, Ammunition, Field Artillery, and Camp Equipage for thirty thousand Men, Also one hundred heavy Cannon and Mortars, and all the Apparatus of a Seige, with a sufficiency of Ammunition.
                  Under the fourth General Division of the subject, it was proposed to consider the Establishment of Military Academies and Manufacturies, as the means of preserving that knowledge and being possessed of those Warlike Stores, which are essential to the support of the Sovereignty and Independence of the United States.  But as the Baron Steuben has thrown together his Ideas very largely on these Articles, which he had communicated to me previous to their being sent to the secretary at War, and which being now lodged at the War Office, I imagine have also been submitted to the inspection of the Committee, I shall therefore have the less occasion for entering into the detail, and may, without impropriety, be the more concise in my own observations.
                  That an Institution calculated to keep alive and diffuse the knowledge of the Military Art would be highly expedient, and that some kinds of Military Manufactories and Elaboratories may and ought to be established, will not admit a doubt; but how far we are able at this time to go into great and expensive Arrangements and whether the greater part of the Military Apparatus and Stores which will be wanted can be imported or Manufactured, in the cheapest and best manner: I leave those to whom the observations are to be submitted, to determine, as being more competent, to the decision than I can pretend to be.  I must however mention some things, which I think cannot be dispensed with under the present or any other circumstances; Until a more perfect system of Education can be adopted, I would propose that Provision should be made at some Post or Posts where the principle Engineers and Artillerists shall be stationed, for instructing a certain number of young Gentlemen in the Theory of the Art of War, particularly in all those branches of service which belong to the Artillery and Engineering Departments.  Which, from the affinity they bear to each other, and the advantages which I think would result from the measure, I would have blended together; And as this species of knowledge will render them much more accomplished and capable of performing the duties of Officers, even in the Infantry or any other Corps whatsoever, I conceive that appointments to vacancies in the Established Regiments, ought to be made from the candidates who shall have completed their course of Military Studies and Exercises.  As it does in an essential manner qualify them for the duties of Garrisons, which will be the principal, if not only service in which our Troops can be employed in time of Peace and besides the Regiments of Infantry by this means will become in time a nursery from whence a number of Officers for Artillery and Engineering may be drawn on any great or sudden occasion.
                  Of so great importance is it to preserve the knowledge which has been acquired thro’ the various Stages of a long and arduous service, that I cannot conclude without repeating the necessity of the proposed Institution, unless we intend to let the Science become extinct, and to depend entirely upon the Foreigners for their friendly aid, if ever we should again be involved in Hostility.  For it must be understood, that a Corps of able Engineers and expert Artillerists cannot be raised in a day, nor made such by any exertions, in the same time, which it would take to form an excellent body of Infantry from a well regulated Militia.
                  And as to Manufactories and Elaboratories it is my opinion that if we should not be able to go largely into the business at present, we should nevertheless have a reference to such establishments hereafter, and in the mean time that we ought to have such works carried on, wherever our principal Arsenals may be fixed, as will not only be sufficient to repair and keep in good order the Arms, Artillery, Stores &c. of the Post, but shall also extend to Founderies and some other essential matters.
                  Thus have I given my sentiments without reserve on the four different heads into which the subject seemed naturally to divide itself, as amply as my numerous avocations and various duties would permit.  Happy shall I be, if any thing I have suggested may be found of use in forming an Establishment which will maintain the lasting Peace, Happiness and Independence of the United States.
                G. Washington